Citation Nr: 9920416
Decision Date: 07/23/99	Archive Date: 11/08/99

DOCKET NO. 98-01 846A              DATE JUL 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for diabetes mellitus
with residuals, including below the knee amputation with phantom
pain, renal problems, diabetic retinopathy, and cataracts.

REPRESENTATION

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a May 1997 rating decision of the Department
of Veterans Affairs (VA) Regional Office (RO) in Muskogee,
Oklahoma, which denied the veteran's claim on appeal. The veteran,
who had active service from March 1968 to April 1971, appealed that
decision to the BVA and the case was referred to the Board for
appellate review.

REMAND

In correspondence received from the veteran in January 1999, the
veteran requested a personal hearing before a member of the Board
via videoconference from the local RO.

To ensure that the Department of Veterans Affairs (VA) has met its
duty to assist the claimant in developing the facts pertinent to
the claim and to ensure full compliance with due process
requirements, the case is REMANDED to the regional office (RO) for
the following development:

The RO should schedule the veteran for a videoconference hearing
before a member of the Board.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

U. R. POWELL 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

- 2 -



